Title: To Thomas Jefferson from Thomas Jenkins, 7 July 1802
From: Jenkins, Thomas
To: Jefferson, Thomas


          
            Sir,
            Hudson July 7th. 1802—
          
          The bearer hereof Mr. Isaac Dayton has lately been employed as one of the Collectors of the Internal Taxes under Samuel Osgood Esqr late Supervisor for the District of New York, which Office expired on the 30th. June last, in Consequence of the Judicious repeal of the Excise Laws during the last Session of Congress—Should it be deemed expedient and Consistent with sound Policy to remove the present Officers employed in Hudson for the Collection of the Imposts, I hereby recommend Mr. Dayton as a suitable Person to fill the Office now enjoyed by John C. Ten Broeck Esqr. and Shubael Worth Esqr. as a suitable Character to fill Office at present occupied by Henry Malcolm Esqr—I am of opinion that the two Characters I have recommended will meet the entire approbation of a Majority of the Mercantile and most Respectable Men of our City, and as such I beg leave to recommend them to your Consideration—
          I am Sir Respectfully Your most Obt. Servt.
          
            Thos. Jenkins
          
        